UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) ☒ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2014 OR ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number 001-33449 TOWERSTREAM CORPORATION (Exact name of registrant as specified in its charter) Delaware 20-8259086 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 88 Silva Lane Middletown, Rhode Island (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (401) 848-5848 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes ☒ No ☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ☒ No ☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ☐ Accelerated filer ☒ Non-accelerated filer ☐ (Do not check if a smaller reporting company) Smaller reporting company ☐ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes ☐ No ☒ As of November 6, 2014, there were 66,650,752 shares of common stock, par value $0.001 per share, outstanding. TOWERSTREAM CORPORATION AND SUBSIDIARIES Table of Contents Pages Part I FINANCIAL INFORMATION Item 1. Financial Statements. 1 Condensed Consolidated Balance Sheets as of September 30, 2014 (unaudited) and December 31, 2013 1 Condensed Consolidated Statements of Operations for the Three and NineMonths Ended September 30, 2014 and 2013 (unaudited) 2 Condensed Consolidated Statement of Stockholders’ Equity for the Nine Months Ended September 30, 2014 (unaudited) 3 Condensed Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2014 and 2013 (unaudited) 4 Notes to Unaudited Condensed Consolidated Financial Statements 5-15 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 16-28 Item 3. Quantitative and Qualitative Disclosures about Market Risk. 29 Item 4. Controls and Procedures. 29 Part II OTHER INFORMATION Item 1A. Risk Factors. 30 Item 6. Exhibits. 31 i TOWERSTREAM CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) September 30, 2014 December 31, 2013 Assets Current Assets Cash and cash equivalents $ $ Accounts receivable, net Prepaid expenses and other current assets Total Current Assets Property and equipment, net Intangible assets, net Goodwill Other assets Total Assets $ $ Liabilities and Stockholders’ Equity Current Liabilities Accounts payable $ $ Accrued expenses Deferred revenues Current maturities of capital lease obligations Other Total Current Liabilities Long-Term Liabilities Capital lease obligations, net of current maturities Other Total Long-Term Liabilities Total Liabilities Commitments (Note 12) Stockholders' Equity Preferred stock, par value $0.001; 5,000,000 shares authorized; none issued - - Common stock, par value $0.001; 95,000,000 shares authorized; 66,650,752 and 66,424,561 shares issued and outstanding, respectively Additional paid-in-capital Accumulated deficit ) ) Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 1 TOWERSTREAM CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Ended September 30, Nine Months Ended September 30, Revenues $ Operating Expenses Cost of revenues (exclusive of depreciation) Depreciation and amortization Customer support services Sales and marketing General and administrative Total Operating Expenses Operating Loss ) Other Income/(Expense) Interest expense, net ) Gain on business acquisition - - - Other income (expense), net ) Total Other Income/(Expense) Net Loss $ ) $ ) $ ) $ ) Net loss per common share – basic and diluted $ ) $ ) $ ) $ ) Weighted average common shares outstanding – basic and diluted The accompanying notes are an integral part of these condensed consolidated financial statements. 2 TOWERSTREAM CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY (UNAUDITED) For the Nine Months Ended September 30, 2014 Common Stock Shares Amount Additional Paid-In-Capital Accumulated Deficit Total Balance at December 31, 2013 $ $ $ ) $ Cashless exercise of options ) - - Issuance of common stock under employee stock purchase plan 19 - Issuance of common stock upon vesting of restricted stock awards 15 ) - - Stock-based compensation for options - - - Fair value of options repurchased - - ) - ) Net loss - - - ) ) Balance at September 30, 2014 $ $ $ ) $ The accompanying notes are an integral part of these condensed consolidated financial statements. 3 TOWERSTREAM CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Nine Months Ended September 30, Cash Flows From Operating Activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Provision for doubtful accounts Depreciation for property, plant and equipment Amortization for customer based intangibles Stock-based compensation Gain on business acquisition - ) Loss on sale and disposition of property and equipment - Deferred rent ) Changes in operating assets and liabilities: Accounts receivable ) ) Prepaid expenses and other current assets ) ) Other assets Accounts payable ) ) Accrued expenses ) ) Deferred revenues ) ) Total Adjustments Net Cash Used In Operating Activities ) ) Cash Flows From Investing Activities Acquisitions of property and equipment ) ) Lease incentive payment from landlord 380,000 - Acquisition of a business, net of cash acquired - ) Proceeds from sale of property and equipment - Payments of security deposits ) ) Deferred acquisition payments ) ) Net Cash Used In Investing Activities ) ) Cash Flows From Financing Activities Payments on capital leases ) ) Proceeds upon exercise of options - Issuance of common stock under employee stock purchase plan 30,430 Net proceeds from sale of common stock - Fair value of options repurchased ) - Net Cash (Used In) Provided By Financing Activities ) Net (Decrease) Increase In Cash and Cash Equivalents ) Cash and Cash Equivalents – Beginning Cash and Cash Equivalents – Ending $ $ Supplemental Disclosures of Cash Flow Information Cash paid during the periods for: Interest $ 187,653 $ Taxes $ $ Non-cash investing and financing activities: Fair value of common stock issued in connection with an acquisition $ - $ Acquisition of property and equipment: Under capital leases $ $ Included in accrued expenses $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 4 TOWERSTREAM CORPORATION AND SUBSIDIARIES NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Note 1.Organization and Nature of Business Towerstream Corporation (referred to as “Towerstream” or the “Company”) was incorporated in Delaware in December 1999. During its first decade of operations, the Company's business activities were focused on delivering fixed wireless broadband services to commercial customers over a wireless network transmitting over both regulated and unregulated radio spectrum. The Company's fixed wireless service supports bandwidth on demand, wireless redundancy, virtual private networks, disaster recovery, bundled data and video services. The Company provides services to business customers in New York City, Boston, Chicago, Los Angeles, San Francisco, Seattle, Miami, Dallas-Fort Worth, Houston, Philadelphia, Las Vegas-Reno and Providence-Newport. The Company's “fixed wireless business” has historically grown both organically and through the acquisition of five other fixed wireless broadband providers in various markets. In January 2013, the Company incorporated a wholly-owned subsidiary, Hetnets Tower Corporation (“Hetnets”). Hetnets was formed to operate a new shared wireless infrastructure platform that emerged from the Company's efforts to identify opportunities to leverage its fixed wireless network in urban markets to provide other wireless technology solutions and services. Hetnets operates a carrier-class network which has been constructed on "street level rooftops" which are closer to the ground (where Wi-Fi and small cell can operate with less interference from the macro cell) than the Company's traditional fixed wireless network. The Company believes that the wireless communications industry is experiencing a fundamental shift from its traditional macro-cellular architecture to densified small cell architecture where existing cell sites will be supplemented by many smaller base stations operating near street level. Hetnets is structured to operate like a tower company and expects to generate rental income from four separate sources including (i) rental of space on street level rooftops for the installation of customer owned small cells which includes Wi-Fi antennae, DAS, and Metro and Pico cells, (ii) rental of a channel on Hetnets’ Wi-Fi network for internet access and the offloading of mobile data, (iii) rental of a port for backhaul or transport, and (iv) power and other related services. The Company refers to the activities of Hetnets as its “shared wireless infrastructure” (or “shared wireless”) business. In June 2013, Hetnets entered into a Wi-Fi service agreement (the “Wi-Fi Agreement”) with a major cable operator (the “Cable Operator”). The Wi-Fi Agreement provides leased access to certain access points, primarily within New York City and Bergen County, New Jersey. The Cable Operator has a limited right to expand access in other Hetnets’ markets. The term of the Wi-Fi Agreement is for an initialthree year period and provides forautomatic annual renewals for two additional one year periods. In August 2014, the Company executed a master licensing agreement ("MLA") with a carrier for small cell deployments. The MLA establishes the detailed terms and conditions under which individual orders are governed, and are generally designed to expedite the deployment process. The term of this agreement is for 25 years. Note 2.Summary of Significant Accounting Policies Basis of Presentation. The condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”) for interim financial statements and with Form 10-Q and Article 10 of Regulation S-X of the United States Securities and Exchange Commission. Accordingly, they do not contain all information and footnotes required by GAAP for annual financial statements. The condensed consolidated financial statements include the accounts of the Company and its wholly-owned subsidiaries. All intercompany balances and transactions have been eliminated in consolidation. In the opinion of the Company’s management, the accompanying unaudited condensed consolidated financial statements contain all the adjustments necessary (consisting only of normal recurring accruals) to present the financial position of the Company as of September 30, 2014 and the results of operations and cash flows for the periods presented. The results of operations for the nine months ended September 30, 2014 are not necessarily indicative of the operating results for the full fiscal year or for any future period. These condensed consolidated financial statements should be read in conjunction with the consolidated financial statements and related notes thereto included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2013. The Company’s accounting policies are described in the Notes to Consolidated Financial Statements in its Annual Report on Form 10-K for the year ended December 31, 2013, and updated, as necessary, in this Quarterly Report on Form 10-Q. Use of Estimates. The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, the disclosure of contingent assets and liabilities, and the amounts of revenues and expenses. Actual results could differ from those estimates. Cash and Cash Equivalents. The Company considers all highly liquid investments with a maturity of three months or less when purchased to be cash equivalents. 5 TOWERSTREAM CORPORATION AND SUBSIDIARIES NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS – CONTINUED Concentration of Credit Risk . Financial instruments that potentially subject the Company to significant concentrations of credit risk consist of cash and cash equivalents. At times, the Company’s cash and cash equivalents may be uninsured or in deposit accounts that exceed the Federal Deposit Insurance Corporation (“FDIC”) insurance limits. As of September 30, 2014, the Company had cash and cash equivalent balances of approximately $1,614,000 in excess of the federally insured limit of $250,000. The Company also had approximately $10,023,000 invested in institutional money market funds. These funds are protected under the Securities Investor Protection Corporation, a nonprofit membership corporation which provides limited coverage up to $500,000. Accounts Receivable . Accounts receivable are stated at cost less an allowance for doubtful accounts which reflects the Company’s estimate of balances that will be not collected. The allowance is based on the history of past write-offs, the aging of balances, collections experience and current credit conditions. Additions include provisions for doubtful accounts and deductions include customer write-offs. Changes in the allowance for doubtful accounts were as follows: Three Months Ended September 30, Nine Months Ended September 30, Beginning of period $ Additions Deductions ) End of period $ Business Acquisitions . Business combinations are accounted for using the acquisition method. The cost of an acquisition is measured as the fair value of the consideration transferred on the acquisition date. When the Company acquires a business, it assesses the acquired assets and liabilities assumed for the appropriate classification and designation in accordance with the contractual terms, economic circumstances and pertinent conditions at the acquisition date. The excess of the total consideration transferred over the net identifiable assets acquired and liabilities assumed is recognized as goodwill. If this consideration is lower than the fair value of the identifiable net assets acquired, the difference is recognized as a gain on business acquisition. Acquisition costs are expensed and included in general and administrative expenses in the Company’s condensed consolidated statements of operations. The highest level of judgment and estimation involved in accounting for business acquisitions relates to determining the fair value of the customer relationships and network assets acquired. In each of the five acquisitions completed over the past four years, the highest asset value has been allocated to the customer relationships acquired. Determining the fair value of customer relationships involves judgments and estimates regarding how long the customers will continue to contract services with the Company. During the course of completing five acquisitions, the Company has developed a database of historical experience from prior acquisitions to assist in preparing future estimates of cash flows. Similarly, the Company has used its historical experience in building networks to prepare estimates regarding the fair value of the network assets that it acquires. Revenue Recognition. The Company normally enters into contractual agreements with its customers for periods ranging between one to three years. The Company recognizes the total revenue provided under a contract ratably over the contract period, including any periods under which the Company has agreed to provide services at no cost. The Company recognizes revenue when (i) persuasive evidence of an arrangement exists, (ii) delivery or installation has been completed, (iii) the customer accepts and verifies receipt, and (iv) collectability is reasonably assured. Deferred Revenues. Customers are billed monthly in advance. Deferred revenues are recognized for that portion of monthly charges not yet earned as of the end of the reporting period. Deferred revenues are also recognized for certain customers who pay for their services in advance. Goodwill. Goodwill represents the excess of the purchase price over the estimated fair value of identifiable net assets acquired in an acquisition. Goodwill is not amortized but rather is reviewed annually for impairment, or whenever events or circumstances indicate that the carrying value may not be recoverable. The Company initially performs a qualitative assessment of goodwill which considers macro-economic conditions, industry and market trends, and the current and projected financial performance of the reporting unit. No further analysis is required if it is determined that there is a less than 50 percent likelihood that the carrying value is greater than the fair value. Intrinsic Value of Stock Options and Warrants . The Company calculates the intrinsic value of stock options and warrants as the difference between the closing price of the Company’s common stock at the end of the reporting period and the exercise price of the stock options and warrants. 6 TOWERSTREAM CORPORATION AND SUBSIDIARIES NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS – CONTINUED Recent Accounting Pronouncements. In May 2014, Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update (“ASU”) No. 2014-09 (“ASU 2014-09”), “Revenue from Contracts with Customers,” which requires an entity to recognize revenue representing the transfer of promised goods or services to customers in an amount that reflects the consideration which the company expects to receive in exchange for those goods or services . ASU 2014-09 is intended to establish principles for reporting useful information to users of financial statements about the nature, amount, timing and uncertainty of revenues and cash flows arising from the entity’s contracts with customers. ASU 2014-09 will replace most existing revenue recognition guidance in GAAP when it becomes effective. The new standard is effective for the Company on January 1, 2017. Early application is not permitted. The Company is currently evaluating the effect that ASU 2014-09 will have on its condensed consolidated financial statements and related disclosures. In June 2014, FASB issued ASU No. 2014-12 (“ASU 2014-12”), “Accounting for Share-Based Payments When the Terms of an Award Provide That a Performance Target Could Be Achieved after the Requisite Service Period,” which requires a performance target that affects vesting, and that could be achieved after the requisite service period, be treated as a performance condition. ASU 2014-12 states that the performance target should not be reflected in estimating the grant date fair value of the award. ASU 2014-12 clarifies that compensation cost should be recognized in the period in which it becomes probable that the performance target will be achieved and should represent the periods for which the requisite service has already been rendered. The new standard is effective for the Company on January 1, 2016. The Company does not expect adoption of ASU 2014-12 to have a significant impact on its condensed consolidated financial statements. In August 2014, the FASB issued ASU No. 2014–15 (“ASU 2014-15”), “Presentation of Financial Statements – Going Concern.” ASU 2014-15 provides GAAP guidance on management’s responsibility in evaluating whether there is substantial doubt about a company’s ability to continue as a going concern and about related footnote disclosures. For each reporting period, management will be required to evaluate whether there are conditions or events that raise substantial doubt about a company’s ability to continue as a going concern within one year from the date the financial statements are issued. ASU 2014-15 is the final version of Proposed ASU No. 2013–300 “Presentation of Financial Statements (Topic 205): Disclosure of Uncertainties about an Entity’s Going Concern Presumption,” which has been deleted. The Company does not expect the adoption of ASU 2014–15 to have a significant impact on its condensed consolidated financial statements. Reclassifications. Certain accounts in the prior year’s condensed consolidated financial statements have been reclassified for comparative purposes to conform to the presentation in the current year’s condensed consolidated financial statements. These reclassifications have no effect on the previously reported net loss. Subsequent Events . Subsequent events have been evaluated through the date of this filing . Note 3.Business Acquisitions Delos Internet In February 2013, the Company completed the acquisition of Delos Internet (“Delos”). The Company obtained full control of Delos and determined that the acquisition was a business combination to be accounted for under the acquisition method. The following table summarizes the consideration transferred and the amounts of identified assets acquired and liabilities assumed at the acquisition date. The number of shares issued was based on the closing price of the Company's common stock on the February 28, 2013 closing date which was $2.47. Original Adjustments Final Fair value of consideration transferred: Cash $ $ - $ Common stock ) Other liabilities assumed - Capital lease obligations assumed - Total consideration transferred ) Fair value of identifiable assets acquired and liabilities assumed: Cash - Accounts receivable Property and equipment Security deposits - Accounts payable ) ) Deferred revenue ) ) ) Other liabilities ) - ) Total identifiable net tangible assets Customer relationships - Total identifiable net assets Gain on business acquisition $ $ $ 7 TOWERSTREAM CORPORATION AND SUBSIDIARIES NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS – CONTINUED The Company recognized a gain on business acquisition of $1,004,099 which is included in other income (expense) in the Company’s condensed consolidated statements of operations for the nine months ended September 30, 2013. The challenging economic environment during 2012 made it difficult for smaller companies like Delos to raise sufficient capital to sustain their growth. As a result, the Company was able to acquire the customer relationships and wireless network of Delos at a discounted price. In May 2013, the Company finalized the purchase price of Delos which resulted in a reduction of approximately $21,000 of identifiable net assets and an increase in the gain on business acquisition of approximately $63,000. The purchase price adjustment resulted in a decrease in the number of shares of common stock issued to Delos of 48,549 from 433,673 to 385,124 shares. The Company incurred approximately $99,000 of third-party costs in connection with the Delos acquisition for the nine month ended September 30, 2013. There were no third-party costs incurred by the Company in connection with the Delos acquisition for the three months ended September 30, 2013. These expenses are included in the general and administrative expenses in the Company’s condensed consolidated statements of operations. Pro Forma Information The following table reflects the unaudited pro forma consolidated results of operations had the acquisition taken place at the beginning of the 2013 period: Nine Months Ended September 30, Revenues $ Amortization expense Total operating expenses Net loss ) Basic net loss per share $ ) The pro forma information presented above does not purport to present what actual results would have been had the acquisition actually occurred at the beginning of 2013 and are not necessarily indicative of the operating results for any future period. Note 4.Property and Equipment Property and equipment is comprised of: September 30, December 31, Network and base station equipment $ $ Customer premise equipment Shared wireless infrastructure Information technology Furniture, fixtures and other Leasehold improvements Less: accumulated depreciation Property and equipment, net $ $ 8 TOWERSTREAM CORPORATION AND SUBSIDIARIES NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS – CONTINUED Property acquired through capital leases included within the Company’s property and equipment consists of the following: September 30, December 31, Network and base station equipment $ $ Shared wireless infrastructure Customer premise equipment Information technology Less: accumulated depreciation Property acquired through capital leases, net $ $ Note 5. Intangible Assets Intangible assets consist of the following: September 30, December 31, Goodwill $ $ 1,674,281 Customer relationships $ $ Less: accumulated amortization of customer relationships Customer relationships, net FCC licenses Intangible assets, net $ $ Amortization expense for the three months ended September 30, 2014 and 2013 was $98,068 and $817,979, respectively. Amortization expense for the nine months ended September 30, 2014 and 2013 was $790,901 and $2,388,558, respectively. The customer contracts acquired in the Company’s acquisition of Delos are being amortized over a 50 month period ending April 2017. As of September 30, 2014, the remaining amortization period for the Delos acquisition was 31 months. Balances related to the Company’s other acquisitions have been fully amortized. Future amortization expense is as follows: Remainder of 2014 $ $ The Company’s licenses with the Federal Communications Commission (“FCC”) are not subject to amortization as they have an indefinite useful life. Note 6. Accrued Expenses Accrued expenses consist of the following: September 30, December 31, Payroll and related $ $ Property and equipment Professional services Other Network Marketing Total $ $ 9 TOWERSTREAM CORPORATION AND SUBSIDIARIES NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS – CONTINUED Network represents costs incurred to provide services to the Company’s customers including tower rentals, bandwidth, troubleshooting and gear removal. Note 7.Other Liabilities Other liabilities consist of the following: September 30, December 31, Current Deferred rent $ $ - Deferred acquisition payments Total $ $ Long-Term Deferred rent $ $ Deferred acquisition payments Deferred taxes Total $ $ Deferred acquisition payments related to Delos totaled $14,197 at September 30, 2014 and bear interest at a rate of 7%. In May 2014, the Company made its last deferred acquisition payment of $16,630 related to the acquisition of Pipeline Wireless LLC. Note 8. Stock Options and Warrants Stock Options The Company uses the Black-Scholes option pricing model on the date of grant to value options issued to employees, directors and consultants. Compensation expense, including the effect of forfeitures, is recognized over the period of service, generally the vesting period. Stock compensation expense and the weighted average assumptions used to calculate the fair values of stock options granted during the periods indicated were as follows: Three Months Ended September 30, Nine Months Ended September 30, Risk-free interest rate 1.7%-1.8 % % 1.6%-1.8 % 0.8%-1.9 % Expected volatility 59 % 68 % 47%-59 % 65%-68 % Expected life (in years) 6 5-6.5 Expected dividend yield - Weighted average per share grant date fair value $ Stock-based compensation $ The risk-free interest rate was based on rates established by the Federal Reserve. The Company’s expected volatility was based upon the historical volatility for its common stock. The expected life of the Company’s options was determined using the simplified method as a result of limited historical data regarding the Company’s activity. The dividend yield is based upon the fact that the Company has not historically paid dividends, and does not expect to pay dividends in the foreseeable future. Stock-based compensation is included in general and administrative expenses in the accompanying condensed consolidated statements of operations. The unamortized amount of stock options expense totaled $1,113,205 as of September 30, 2014 which will be recognized over a weighted-average period of 1.7 years. Option transactions under the stock option plans during the nine months ended September 30, 2014 were as follows: Number Weighted Average Exercise Price Outstanding as of December 31, 2013 $ Granted during 2014 $ Exercised ) $ Forfeited /expired ) $ Outstanding as of September 30, 2014 $ Exercisable as of September 30, 2014 $ 10 TOWERSTREAM CORPORATION AND SUBSIDIARIES NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS – CONTINUED In June 2014, the Company made its annual grant to the Board of Directors consisting of 200,000 options with an exercise price of $1.93 vesting monthly through June 2015. In July 2014, the Company granted to its two executive officers 47,073 options with an exercise price of $1.67 vesting monthly over a two year period. In September 2014, the Company granted to its two executive officers 125,000 options with an exercise price of $1.34 vesting quarterly over a two year period. A total of 340,906 options were exercised on a cashless basis during the nine months ended September 30, 2014 resulting in the net issuance of 192,270 shares. There were no other options exercised during the nine months ended September 30, 2014. Cancellations for the three and nine months ended September 30, 2014 were 74,064 and 184,869, respectively. Cancellations related to employee terminations except for 14,250 options which were repurchased during the nine months ended September 30, 2014. The weighted average remaining contractual life of the outstanding options as of September 30, 2014 was 5.8 years. The intrinsic value of outstanding and exercisable options totaled $196,892 and $179,392 respectively, as of September 30, 2014. Stock Warrants There were 450,000 warrants outstanding and exercisable at September 30, 2014 and December 31, 2013 with an exercise price of $5.00 and an expiration date in July 2016. The warrants had no intrinsic value at September 30, 2014. Cashless Exercises The number of shares issuable upon the exercise of an option or a warrant will be lower if a holder exercises on a cashless basis. Under a cashless exercise, the holder uses a portion of the shares that would otherwise be issuable upon exercise, rather than cash, as consideration for the exercise. The amount of net shares issuable in connection with a cashless exercise will vary based on the exercise price of the option or warrant compared to the current market price of the Company’s common stock on the date of exercise. Note 9. Employee Stock Purchase Plan Under the Company’s 2010 Employee Stock Purchase Plan (“ESPP Plan”), participants can purchase shares of the Company’s stock at a 15% discount. A maximum of 200,000 shares of common stock can be issued under the ESPP Plan of which 105,543 shares have been issued to date and 94,457 shares are available for future issuance. During the three and nine months ended September 30, 2014, a total of 6,948 and 18,921 shares were issued under the ESPP Plan with a fair value of $10,283 and $35,759, respectively. The Company recognized $1,529 and $5,329 of stock-based compensation related to the 15% discount for the three and nine months ended September 30, 2014, respectively. The Company recognized $3,236 and $9,759 of stock-based compensation related to the 15% discount for the three and nine months ended September 30, 2013, respectively . Note 10. Fair Value Measurement Valuation Hierarchy The accounting standard of the FASB for fair value measurements establishes a valuation hierarchy for disclosure of the inputs to valuation used to measure fair value. This hierarchy prioritizes the inputs into three broad levels. Level 1 inputs are quoted prices (unadjusted) in active markets for identical assets or liabilities. Level 2 inputs are quoted prices for similar assets and liabilities in active markets or inputs that are observable for the asset or liability, either directly or indirectly through market corroboration, for substantially the full term of the financial instrument. Level 3 inputs are unobservable inputs based on the Company’s own assumptions used to measure assets and liabilities at fair value. A financial asset or liability’s classification within the hierarchy is determined based on the lowest level input that is significant to the fair value measurement. 11 TOWERSTREAM CORPORATION AND SUBSIDIARIES NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS – CONTINUED Cash and cash equivalents are measured at fair value using quoted market prices and are classified within Level 1 of the valuation hierarchy. The carrying amounts of accounts receivable, accounts payable and accrued liabilities approximate their fair value due to their short maturities. There were no changes in the valuation techniques during the nine months ended September 30, 2014. Total Carrying Value Quoted prices in active markets (Level 1) Significant other observable inputs (Level 2) Significant unobservable inputs (Level 3) September 30, 2014 $ $ $ - $ - December 31, 2013 $ $ $ - $ - Note 11.Net Loss Per Common Share Basic and diluted net loss per share has been calculated by dividing net loss by the weighted average number of common shares outstanding during the period. The following common stock equivalents were excluded from the computation of diluted net loss per common share because they were anti-dilutive. The exercise or issuance of these common stock equivalents outstanding at September 30, 2014 would dilute earnings per share if the Company becomes profitable in the future. The exercise of the outstanding stock options and warrants could potentially generate proceeds up to approximately $13 million if exercised by the holder for cash. Stock options Warrants Total Note 12.Commitments Operating Lease Obligations The Company has entered into operating leases related to roof rights, cellular towers, office space, and equipment leases under various non-cancelable agreements expiring through August 2023. Certain of these operating leases include extensions, at the Company's option, for additional terms ranging from 1 to 25 years. Amounts associated with the extension periods have not been included in the table below as it is not presently determinable which options, if any, the Company will elect to exercise. As of September 30, 2014, total future operating lease obligations were as follows: Remainder of 2014 $ Thereafter $ Rent expenses were as follows: Three Months Ended September 30, Nine Months Ended September 30, Points of Presence $ Street level rooftops Corporate offices Other $ Rent expenses related to Points of Presence, street level rooftops and other were included in cost of revenues in the Company’s condensed consolidated statements of operations. Rent expense related to corporate offices was included in general and administrative expenses in the Company’s condensed consolidated statements of operations. In September 2013, the Company entered into a new lease agreement for its corporate offices and new warehouse space. The lease commenced on January 1, 2014 and expires on December 31, 2019 with an option to renew for an additional five year term through December 31, 2024. The Company spent approximately $600,000 in leasehold improvements in connection with consolidating its corporate based employees from two buildings into one building. The landlord agreed to contribute $380,000 in funding towards qualified leasehold improvements and made such payment to the Company in February 2014. Total annual rent payments begin at $359,750 for 2014 and escalate by 3% annually reaching $416,970 for 2019. 12 TOWERSTREAM CORPORATION AND SUBSIDIARIES NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS – CONTINUED Capital Lease Obligations The Company has entered into capital leases to acquire property and equipment expiring through March 2018. As of September 30, 2014, total future capital lease obligations were as follows: Remainder of 2014 $ $ Less: Interest expense Total capital lease obligations $ Current $ Long-term $ Other During the fourth quarter of 2013, the Company renewed a one year information technology infrastructure support agreement which became effective at the end of the first quarter of 2014. Payments of approximately $121,000 are due quarterly through the first quarter of 2015. Note 13. Segment Information The Company has two reportable segments: Fixed Wireless and Shared Wireless Infrastructure. Management evaluates performance and allocates resources based on the operating performance of each segment as well as the long-term growth potential for each segment. Costs reported for each segment include costs directly associated with a segment’s operations. Inter-segment revenues and expenses are eliminated in consolidation. The balance of the Company’s operations is in the Corporate group which includes centralized operations. This group includes operations related to corporate overhead and centralized activities which support overall operations. Corporate overhead includes administrative personnel, including executive management, and other support functions such as information technology and facilities. Centralized operations include network operations, customer care, and the management of network assets. The Corporate group is treated as a separate segment consistent with how management monitors and analyzes financial results. Corporate costs are not allocated to the segments because such costs are managed and controlled on a functional basis that encompasses all markets with centralized, functional management held accountable for corporate results. Management also believes that not allocating these centralized costs provides a better reflection of the direct operating performance of each segment. The table below presents information about the Company’s operating segments: Three Months Ended September 30, 2014 (Unaudited) Fixed Wireless Shared Wireless Infrastructure Corporate Eliminations Total Revenues $ $ $ - $ ) $ Operating Expenses Cost of revenues (exclusive of depreciation) ) Depreciation and amortization - Customer support services - Sales and marketing - General and administrative - Total Operating Expenses ) Operating Income (Loss) $ $ ) $ ) $ - $ ) Capital expenditures $ - $ 13 TOWERSTREAM CORPORATION AND SUBSIDIARIES NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS – CONTINUED Three Months Ended September 30, 2013 (Unaudited) Fixed Wireless Shared Wireless Infrastructure Corporate Eliminations Total Revenues $ $ $ - $ ) $ Operating Expenses Cost of revenues (exclusive of depreciation) ) Depreciation and amortization - Customer support services - Sales and marketing - General and administrative - Total Operating Expenses ) Operating Income (Loss) $ $ ) $ ) $ - $ ) Capital expenditures $ - $ Nine Months Ended September 30, 2014 (Unaudited) Fixed Wireless Shared Wireless Infrastructure Corporate Eliminations Total Revenues $ $ $ - $ ) $ Operating Expenses Cost of revenues (exclusive of depreciation) ) Depreciation and amortization - Customer support services - Sales and marketing - General and administrative - Total Operating Expenses ) Operating Income (Loss) $ $ ) $ ) $ - $ ) Capital expenditures $ - $ As of September 30, 2014 Property and equipment, net $ - $ Total assets $ - $ 14 TOWERSTREAM CORPORATION AND SUBSIDIARIES NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS – CONTINUED Nine Months Ended September 30, 2013 (Unaudited) Fixed Wireless Shared Wireless Infrastructure Corporate Eliminations Total Revenues $ $ $ - $ ) $ Operating Expenses Cost of revenues (exclusive of depreciation) ) Depreciation and amortization - Customer support services - Sales and marketing - General and administrative - Total Operating Expenses ) Operating Income (Loss) $ $ ) $ ) $ - $ ) Capital expenditures $ - $ As of September 30, 2013 Property and equipment, net $ - $ Total assets $ - $ Note 14. Subsequent Events In October 2014, the Company entered into a loan agreement (the “Loan Agreement”) with Melody Business Finance, LLC (the “Lender”). The Lender will provide the Company with a five-year $35 million secured term loan (the “Financing”). Pursuant to the terms of the Loan Agreement, the loan bears interest at a rate equal to the greater of (i) the sum of the most recently effective one month Libor as in effect on each payment date plus 7% or (ii) 8% per annum, and additional paid in kind (“PIK”), or deferred, interest that shall accrue at 4% per annum. The aggregate principal amount outstanding plus all accrued and unpaid interest is due in October 2019. The Company has the option of making principal payments (i) on or before October 16, 2016 (the “Second Anniversary”) but only for the full amount outstanding and (ii) after the Second Anniversary in minimum amount(s) of $5 million. In connection with the Loan Agreement and pursuant to a Warrant and Registration Rights Agreement, the Company issued warrants (the “Warrants”) to purchase 3.6 million shares of common stock of which two-thirds have an exercise price of $1.26 and one-third have an exercise price of $0.01, subject to standard antidilution provisions. The Warrants have a term of seven and a half years. The Company has agreed to include the shares of common stock underlying the Warrants in a registration statement that must be filed no later than the one year anniversary of the Loan Agreement. If, following the one year anniversary, the registration statement is not declared effective, the Company will pay the warrant holders liquidated damages in the aggregate amount of $5,000 per month, with maximum liquidated damages of $50,000, until the registration statement has become effective. 15 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. The following discussion and analysis summarizes the significant factors affecting our condensed consolidated results of operations, financial condition and liquidity position for the nine months ended September 30, 2014. This discussion and analysis should be read in conjunction with our audited financial statements and notes thereto included in our Annual Report on Form 10-K for the year ended December 31, 2013 and the condensed consolidated unaudited financial statements and related notes included elsewhere in this filing. The following discussion and analysis contains forward-looking statements that reflect our plans, estimates, and beliefs. Our actual results could differ materially from those discussed in the forward-looking statements. Forward-Looking Statements Forward-looking statements in this Quarterly Report on Form 10-Q, including without limitation, statements related to our plans, strategies, objectives, expectations, intentions and adequacy of resources, are made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995. Investors are cautioned that such forward-looking statements involve risks and uncertainties including without limitation the following: (i) our plans, strategies, objectives, expectations and intentions are subject to change at any time at our discretion; (ii) our plans and results of operations will be affected by our ability to manage growth and competition; and (iii) other risks and uncertainties indicated from time to time in our filings with the Securities and Exchange Commission. In some cases, you can identify forward-looking statements by terminology such as ‘‘may,’’ ‘‘will,’’ ‘‘should,’’ ‘‘could,’’ ‘‘expects,’’ ‘‘plans,’’ ‘‘intends,’’ ‘‘anticipates,’’ ‘‘believes,’’ ‘‘estimates,’’ ‘‘predicts,’’ ‘‘potential,’’ or ‘‘continue’’ or the negative of such terms or other comparable terminology. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance, or achievements. Moreover, neither we nor any other person assumes responsibility for the accuracy and completeness of such statements. Readers are cautioned not to place too much reliance on these forward-looking statements which speak only as of the date hereof. We are under no duty to update any of the forward-looking statements after the date of this Quarterly Report on Form 10-Q. Non-GAAP Measures and Reconciliations to GAAP Measures We prepare our financial statements in accordance with generally accepted accounting principles (“GAAP”). We use certain Non-GAAP measures to monitor our business performance and that of our segments. These Non-GAAP measures are not recognized under GAAP. Accordingly, investors are cautioned about using or relying on these measures as alternatives to recognized GAAP measures. Our methods of calculating these measures may not be comparable to similar measures presented by other companies. Characteristics of Revenues and Expenses Our Fixed Wireless segment offers broadband services under agreements for periods normally ranging between one to three years. Pursuant to these agreements, we bill customers on a monthly basis, in advance, for each month of service. Payments received in advance of services performed are recorded as deferred revenues and recognized as revenue ratably over the service period. Our Shared Wireless Infrastructure segment offers to rent space, channels, and ports on our street level rooftops at a fixed monthly rent. Costs of revenues consists of expenses that are directly related to providing services to our customers, including Core Network expenses (tower and street level rooftop rent and utilities, bandwidth costs, maintenance and other) and Customer Network expenses (customer maintenance, non-installation fees and other customer specific expenses). We collectively refer to Core Network and Customer Network as our “Network,” and Core Network costs and Customer Network costs as “Network Costs.” When we first enter a new market, or expand in an existing market, we are required to incur up-front costs in order to be able to provide services to commercial customers. We refer to these activities as establishing a “Network Presence.” For the Fixed Wireless segment, these costs include constructing Points-of-Presence (“PoPs”) in buildings in which we have a lease agreement (“Company Locations”) where we install a substantial amount of equipment in order to connect numerous customers to the Internet.For the Shared Wireless Infrastructure segment, these costs include installing numerous access points, backhaul, and other equipment on street level rooftops that we refer to as “Hotzones.” The costs to build PoPs and construct Hotzones are capitalized and expensed over a five year period. In addition, we also enter into tower and roof rental agreements, secure bandwidth and incur other Network Costs. Once we have established a Network Presence in a new market or expanded our Network Presence in an existing market, we are capable of servicing a significant number of customers through that Network Presence. The variable cost to add new customers is relatively modest, especially compared to the upfront cost of establishing or expanding our Network Presence. However, we may experience variability in gross margins during periods in which we are expanding our Network Presence in a market. Sales and marketing expenses primarily consist of the salaries, benefits, travel and other costs of our sales and marketing teams, as well as marketing initiatives and business development expenses. 16 Customer support services include salaries and related payroll costs associated with our customer support services, customer care, installation and operations staff. General and administrative expenses include costs attributable to corporate overhead and the overall support of our operations. Salaries and other related payroll costs for executive management, finance, administration and information systems personnel are included in this category. Other costs include office rent, utilities and other facilities costs, accounting, legal and other professional services, and other general operating expenses. Overview – Fixed Wireless We provide fixed wireless broadband services to commercial customers and deliver access over a wireless network transmitting over both regulated and unregulated radio spectrum. Our service supports bandwidth on demand, wireless redundancy, virtual private networks, disaster recovery, bundled data and video services. We currently provide service to business customers in twelve metropolitan markets. Market Information – Fixed Wireless As of September 30, 2014, we operated intwelve metropolitan markets consisting of New York, Boston, Los Angeles, Chicago, San Francisco, Miami, Seattle, Dallas-Fort Worth, Houston, Philadelphia, Las Vegas-Reno and Providence-Newport. Although we provide services in multiple markets, these operations have been aggregated into one reportable segment based on the similar economic characteristics among all markets, including the nature of the services provided and the type of customers purchasing such services. The markets were launched at different times, and as a result, may have different operating metrics based on their size and stage of maturation. We incur significant up-front costs in order to establish a Network Presence in a new market. These costs include building PoPs and Network Costs. Other material costs include hiring and training sales and marketing personnel who will be dedicated to securing customers in that market. Once we have established a Network Presence in a new market, we are capable of servicing a significant number of customers. The rate of customer additions varies from market to market, and we are unable to predict how many customers will be added in a market during any specific period. We believe that providing operating information regarding each of our markets provides useful information to shareholders in understanding the leveraging potential of our business model and the operating performance of our mature markets. Set forth below is a summary of our operating performance on a per-market basis, and a description of how each category is determined. Revenues : Revenues are allocated based on which market each customer is located in. Costs of Revenues : Includes Core Network costs and Customer Network costs that can be allocated to a specific market. Operating Costs : Represents costs that can be specifically allocated to a market which include direct sales personnel, certain direct marketing expenses, certain customer support and installation payroll expenses and third party commissions. Corporate : Includes corporate overhead and centralized activities which support our overall operations. Corporate overhead includes administrative personnel, including executive management, and other support functions such as information technology and facilities. Centralized operations include network operations, customer care, and the management of network assets. Shared Wireless Infrastructure, net: Represents the net operating results for that business segment. Adjusted Market EBITDA : Represents a market’s income (loss) before interest, taxes, depreciation, amortization, stock-based compensation, and other income (expense). We believe this metric provides useful information regarding the operating cash flow being generated in a market. We entered the Houston market in February 2013 through the acquisition of Delos Internet (“Delos”). We exited the Nashville market effective March 31, 2014. 17 Three months ended September 30, 2014 Market Revenues Cost of Revenues Gross Margin Operating Costs Adjusted Market EBITDA Los Angeles $ $ 543,967 $ $ 513,935 $ New York 1,949,316 724,148 1,225,168 Boston 1,363,282 397,754 965,528 201,988 Chicago 722,474 298,883 Las-Vegas-Reno 338,417 126,312 212,105 1,114 210,991 Miami 357,315 116,987 240,328 50,620 Houston 178,249 71,171 107,078 10,050 Dallas-Fort Worth 155,612 96,015 59,597 19,545 San Francisco 270,055 125,070 144,985 105,417 39,568 Seattle 74,418 44,696 29,722 ) Providence-Newport 56,279 53,874 2,405 1,746 Philadelphia 25,335 32,695 ) 4,246 ) Total $ Reconciliation of Non-GAAP Financial Measure to GAAP Financial Measure Adjusted market EBITDA $ Fixed wireless, non-market specific Other expenses ) Depreciation and amortization ) Shared wireless infrastructure, net ) Corporate ) Other income (expense) ) Net loss $ ) Three months ended September 30, 2013 Market Revenues Cost of Revenues Gross Margin Operating Costs Adjusted Market EBITDA Boston $ $ 361,630 $ 1,271,288 $ 196,340 $ Los Angeles 549,122 1,471,783 418,928 New York 635,865 1,279,027 293,841 Chicago 284,498 494,959 135,484 Miami 119,758 263,704 132,562 San Francisco 127,717 184,048 80,345 Las Vegas-Reno 127,045 124,122 51,798 Houston 65,566 88,161 22,746 Providence-Newport 49,954 65,292 11,472 Dallas-Fort Worth 101,718 72,377 64,619 Seattle 48,334 34,685 27,405 Nashville 15,359 ) 1,804 ) Philadelphia 23,712 15,461 31,159 ) Total $ $ 2,510,278 $ 5,354,450 $ 1,468,503 $ 18 Reconciliation of Non-GAAP Financial Measure to GAAP Financial Measure Adjusted market EBITDA $ Fixed wireless, non-market specific Other expenses Depreciation and amortization Shared wireless infrastructure, net Corporate Other income (expense) Net loss $ Nine months ended September 30, 2014 Market Revenues Cost of Revenues Gross Margin Operating Costs Adjusted Market EBITDA Los Angeles $ 6,052,647 $ 1,678,286 $ 4,374,361 $ 1,451,033 $ New York 5,815,345 2,044,692 3,770,653 Boston 4,346,847 1,195,300 3,151,547 588,665 2,562,882 Chicago 2,182,059 885,682 1,296,377 Miami 1,107,265 337,978 769,287 224,265 545,022 Las-Vegas-Reno 819,169 369,667 449,502 99,524 349,978 Houston 524,596 195,183 329,413 65,662 263,751 San Francisco 831,018 376,525 454,493 254,237 200,256 Dallas-Fort Worth 482,736 289,727 193,009 114,985 78,024 Seattle 214,245 140,426 73,819 13,944 59,875 Providence-Newport 201,137 152,317 48,820 4,770 44,050 Philadelphia 94,708 72,300 ) Nashville 12,642 ) 2,331 ) Total $ Reconciliation of Non-GAAP Financial Measure to GAAP Financial Measure Adjusted market EBITDA $ Fixed wireless, non-market specific Other expenses ) Depreciation and amortization ) Shared wireless infrastructure, net ) Corporate ) Other income (expense) ) Net loss $ ) Nine months ended September 30, 2013 Market Revenues Cost of Revenues Gross Margin Operating Costs Adjusted Market EBITDA Los Angeles $ $ 1,562,383 $ 4,575,327 $ 1,210,148 $ Boston 1,047,995 3,882,609 656,367 New York 1,869,032 3,871,773 1,002,173 Chicago 856,002 1,656,668 362,409 Miami 324,411 827,114 302,437 Las Vegas-Reno 399,685 513,545 149,622 San Francisco 341,833 592,604 283,345 Houston 143,864 243,101 65,675 Providence-Newport 148,797 207,545 48,672 Seattle 140,719 173,039 90,503 Dallas-Fort Worth 290,537 217,258 206,418 Philadelphia 61,061 58,104 68,971 ) Nashville 43,150 ) 8,910 ) Total $ 4,455,650 $ 19 Reconciliation of Non-GAAP Financial Measure to GAAP Financial Measure Adjusted market EBITDA $ Fixed wireless, non-market specific Other expenses ) Depreciation and amortization ) Shared wireless infrastructure, net ) Corporate ) Other income (expense) Net loss $ ) Overview - Shared Wireless Infrastructure Our Shared Wireless Infrastructure segment offers a range of rental options on street level rooftops related to (i) the installation of customer owned Small Cells, (ii) Wi-Fi access and the offloading of mobile data, and (iii) backhaul, power and other related telecommunications. To date, our operating activities have been primarily focused in New York City, and to a lesser degree, San Francisco, Chicago, and Southern Florida. Costs incurred to establish and operate this business segment include (a) rent payments under lease agreements which provide us with the right to install wireless technology equipment and (b) construction of a carrier-class network to deliver the services being offered by our shared wireless segment. In June 2013, we entered into the Wi-Fi service agreement with a major cable operator (the “Cable Operator”). The Wi-Fi Agreement provides leased access to certain access points, primarily within New York City and Bergen County, New Jersey. The Cable Operator has a limited right to expand access in other markets. The term of the Wi-Fi Agreement is for an initial three year period and provides for automatic renewals for two additional one year periods. In August 2014, we executed a master licensing agreement ("MLA") with a carrier for small cell deployments. The MLA establishes the detailed terms and conditions under which individual orders are governed, and are generally designed to expedite the deployment process. The term of this agreement is for 25 years. Supplemental Segment Information Operating information about each segment in accordance with GAAP is disclosed in Note 13 of the financial statements. In addition, we use other non-GAAP measurements to assess the operating performance of each segment. These non-GAAP financial measures are commonly used by investors, financial analysts, and rating agencies. Management believes that these non-GAAP financial measures should be available so that investors have the same data that management employs in assessing our overall operations. EBITDA, a non-GAAP financial measure, is calculated as net income (loss) before interest, income taxes, depreciation and amortization. We define Adjusted EBITDA as net income (loss) before interest, income taxes, depreciation and amortization expenses, excluding when applicable, stock-based compensation, deferred rent expense, other non-operating income or expenses as well as gain or loss on (i) disposal of property and equipment, (ii) nonmonetary transactions, and (iii) business acquisitions. Net Cash Flow is another commonly used non-GAAP financial measure. Net Cash Flow is defined as Adjusted EBITDA less capital expenditures. Three months ended September 30, 2014 Fixed Wireless Shared Wireless Infrastructure Corporate Total Operating Income (Loss) $ $ ) $ ) $ ) Depreciation and amortization Stock-based compensation - - Loss on non-monetary transactions - - Deferred rent ) Adjusted EBITDA ) ) ) Less: Capital expenditures Net Cash Flow $ $ ) $ ) $ ) Reconciliation of Adjusted EBITDA to Net Loss Adjusted EBITDA $ ) Depreciation and amortization ) Stock-based compensation ) Loss on non-monetary transactions ) Deferred rent ) Operating Income (Loss) ) Interest expense, net ) Other income (expense), net ) Net loss $ ) 20 Reconciliation of Net Cash Flow to Net Cash Used in Operating Activities Net cash flow $ ) Capital expenditures Changes in operating assets and liabilities, net ) Other, net ) Net cash used in operating activities $ ) Three months ended September 30, 2013 Fixed Wireless Shared Wireless Infrastructure Corporate Total Operating Income (Loss) $ $ ) $ ) $ ) Depreciation and amortization Stock-based compensation - - Loss on property and equipment - Loss on non-monetary transactions - - Adjusted EBITDA ) ) ) Less: Capital expenditures Net Cash Flow $ $ ) $ ) $ ) Reconciliation of Adjusted EBITDA to Net Loss Adjusted EBITDA $ ) Depreciation and amortization ) Stock-based compensation ) Loss on property and equipment ) Loss on non-monetary transactions ) Operating Income (Loss) ) Interest expense, net ) Other income (expense), net ) Net loss $ ) Reconciliation of Net Cash Flow to Net Cash Used in Operating Activities Net cash flow $ ) Capital expenditures Changes in operating assets and liabilities, net Other, net ) Net cash used in operating activities $ ) 21 Nine Months Ended September 30, 2014 Fixed Wireless Shared Wireless Infrastructure Corporate Total Operating Income (Loss) $ $ ) $ ) $ ) Depreciation and amortization Stock-based compensation - - Loss on non-monetary transactions - - Deferred rent ) Non-recurring expenses, primarily acquisition- related - - Adjusted EBITDA ) ) ) Less: Capital expenditures Net Cash Flow $ $ ) $ ) $ ) Reconciliation of Adjusted EBITDA to Net Loss Adjusted EBITDA $ ) Depreciation and amortization ) Stock-based compensation ) Loss on non-monetary transactions ) Deferred rent ) Non-recurring expenses, primarily acquisition-related ) Operating Income (Loss) ) Interest expense, net ) Other income (expense), net ) Net loss $ ) Reconciliation of Net Cash Flow to Net Cash Used in Operating Activities Net cash flow $ ) Capital expenditures Non-recurring expenses, primarily acquisition-related ) Changes in operating assets and liabilities, net ) Other, net ) Net cash used in operating activities $ ) Nine Months Ended September 30, 2013 Fixed Wireless Shared Wireless Infrastructure Corporate Total Operating Income (Loss) $ $ ) $ ) $ ) Depreciation and amortization Stock-based compensation - - Loss on property and equipment - Loss on non-monetary transactions - - Non-recurring expenses, primarily acquisition-related - - Adjusted EBITDA ) ) ) Less: Capital expenditures Net Cash Flow $ $ ) $ ) $ ) 22 Reconciliation of Adjusted EBITDA to Net Loss Adjusted EBITDA $ ) Depreciation and amortization ) Stock-based compensation ) Loss on property and equipment ) Loss on non-monetary transactions ) Non-recurring expenses, primarily acquisition-related ) Operating Income (Loss) ) Interest expense, net ) Gain on business acquisition Other income (expense), net ) Net loss $ ) Reconciliation of Net Cash Flow to Net Cash Used in Operating Activities Net cash flow $ ) Capital expenditures Non-recurring expenses, primarily acquisition-related ) Changes in operating assets and liabilities, net ) Other, net ) Net cash used in operating activities $ ) Three Months Ended September 30,2014 Compared to Three Months Ended September 30, 2013 Revenues . Revenues totaled $8,301,604 during the three months ended September 30, 2014 compared to $8,400,664 during the three months ended September 30, 2013 representing a decrease of $99,060, or 1%. Revenues for the fixed wireless segment totaled $7,553,609 during the three months ended September 30, 2014 compared to $7,910,377 during the three months ended September 30, 2013 representing a decrease of $356,768, or 5%. The decrease principally relatedto a 7% decrease inthe base of customers billed on a monthly recurring basis. New customer additions have been adversely impacted by a 15% decrease in the number of account executives during the three months ended September 30, 2014 compared to the three months ended September 30, 2013, which we plan to address by opening a second sales center so that personnel can be recruited from an additional geographic area.Revenues for the shared wireless segment totaled $793,964 during the three months ended September 30, 2014 compared to $535,936 during the three months ended September 30, 2013 representing an increase of $258,028, or 48%. The increase was exclusively related to higher revenues generated through a large cable company customer contract. Average revenue per user (“ARPU”) for the Fixed Wireless segment totaled $769 as of September 30, 2014 compared to $747 as of September 30, 2013 representing an increase of $22, or 3%. The increase in ARPU primarily related to customers upgrading to higher bandwidth service which generates higher monthly recurring revenue. ARPU for new customers totaled $651 during the three months ended September 30, 2014 compared to $648 during the three months ended September 30, 2013 representing an increase of $3, or less than 1%. Customer churn, calculated as a percent of revenue lost on a monthly basis from customers terminating service or reducing their service level, totaled 1.69% during the three months ended September 30, 2014 compared to 1.71% during the three months ended September 30, 2013. Our goal is to maintain churn levels between 1.40% and 1.70% which we believe is below industry averages of approximately 2.00%. Churn levels can fluctuate from quarter to quarter depending upon whether customers move to a location not serviced by the Company, go out of business, or a myriad of other reasons. Cost of Revenues.
